KELLY, J.,
Petitioner, Michael Stewart, was convicted of robbery, theft by unlawful taking and conspiracy on June 10, 1982 and sentenced to seven to fourteen years imprisonment. In his petition before the court he is seeking the transcript of the sentencing hearing of Richard Trader who entered pleas of guilty and testified against the petitioner. Petitioner argues that he has a right to this transcript because it may reveal an agreement between the district attorney and Richard Trader.
A defendant does have the right to a transcript or other equivalent picture of the proceedings in his own case. This is founded on his right to appeal, because the transcript is necessary to prepare and prosecute an appeal. Commonwealth v. Goldsmith, 452 Pa. 22, 304 A.2d 478 (1973); Commonwealth v. Smith, 285 Pa.Super. 460, 427 A.2d 1378 (1981).
A defendant does not have such a right to the transcripts of proceedings in which he is not defendant. It may also be noted that the agreement between the district attorney’s office and Richard Trader was fully explored by petitioner’s counsel during his cross-examination of Richard Trader.
Furthermore, we take judicial notice of the fact that Richard Trader is once again in the criminal system, Nos. 106-84, 242-84. It would not be in his best interest to have such a document in the hands of another inmate in the state prison system.
For all the above reasons the petition is denied.